Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/2/2021 have been fully considered but they are not persuasive. 
Applicant argues that in TS 38.321 when it is recited that “if PRACH occasions are not configured for active UL BWP” the Random Access procedure on Serving Cell is not contention-free.  This argument is not persuasive since TS 38.321 implicitly suggests random access during beam failure recovery as being contention-free (section 5.17 on pages 46-47) and CATT R2-1809515 explicitly describes that contention-free random access (CFRA) can fall back to contention-based random access (CBRA) which occurs for CFRA triggered by beam failure recovery (BFR) in section 2.4 Fallback to contention-based on page 5.  The Examiner notes that the arguments are directed to the individual references, rather than the obvious combination of these references.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-9, 14-17 and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TS 38.321 v15.2.0 (2018-06) in view of CATT publication R2-1809515 (‘Further issues with DL BWP switching for CFRA’, July 2-6, 2018) and Samsung publication R2-1710091 (‘Random Access in RRC Connected: Bandwidth Part Aspects’, October 9-13, 2017) .
TS 38.321 describes the Random Access procedure in section 5.15 Bandwidth Part (BWP) operation on pages 43-46 corresponding to the claimed invention (see claim mapping below).  The initiation of the Random Access procedure on a Serving Cell at the bottom of page 44 is not explicitly described as contention-free and the resulting Random Access procedure being contention-free or contention-based.  TS 38.321 does describe beam failure recovery which uses contention-free Random Access Preamble (i.e. contention-free random access is initiated) in section 5.17 Beam Failure Detection and Recovery procedure on pages 46-47 such that the initiated random access can be contention-free.  
Further, TS 38.321 does not describe the BWPs configured by the base station for non-contention random access include an uplink BWP configured by the base station and including non-contention random access resource and a downlink BWP configured by the base station and including a control resource set (CORESET) for monitoring a random access response.  In the same field of invention, Samsung R2-1710091 teaches that a UE “can be configured with one or more multiple BWP configurations.  At least one DL BWP and one UL BWP is active,” that “[e]ach configured DL BWP includes at least one CORESET with UE-specific search space for the case of single active BWP at a given time” (Section 2.1.1 BWP & Common Search Space, page 1), and that “[f]or RAR reception, UE needs to monitor PDCCH in CORESET configured in system information” (Section 2.1.2 RAR Transmission/Reception, pages 1-2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the random access BWPs in TS 38.321 as explicitly suggested by Samsung R2-1710091.
Regarding the use of alternative expressions “or,” the Examiner interprets the limitations as required functions expressed as alternatives, rather than alternative embodiments where the functions are optional.  Thus, all the limitations have been addressed in the rejection.
	With respect to the claims, references to the prior art appear in parenthesis.
Claims
1. A random access method applied to a terminal (TS 38.321 initiation of the Random Access procedure at bottom of page 44), comprising: 
when non-contention random access is initiated (TS 38.321 describes initiating the random access procedure where contention-free Random Access Preamble is used (see section 5.17 Beam Failure Detection and Recovery procedure on page 46) and current uplink and downlink Band Width Parts (BWPs) are inconsistent with uplink and downlink BWPs configured by a base station for non-contention random access (TS 38.321 describes the conditional statements “if PRACH occasions are not configured for the active UL BWP” and “if the active DL BWP does not have the same bwp-Id as the active UL BWP” in the procedure at the bottom of page 44), 
setting, by the terminal, active BWPs as an uplink BWP and a downlink BWP having the same number, and performing contention random access on the active BWPs (TS 38.321 procedure “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP” and “perform the Random Access procedure on the active DL BWP and UL BWP,” where it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the random access to be contention (i.e. CBRA-contention based random access) since CATT describes the CFRA falls back to CBRA which may occur for CFRA triggered by BFR on page 5); or 
setting, by the terminal, the active BWPs as the uplink BWP and the downlink BWP configured by the base station for non-contention random access, and performing the non-contention random access on the active BWPs (TS 38.321  procedure “switch the active UL BWP to BWP indicated by initialUplinkBWP” and “switch the active DL BWP to BWP indicated by initialDownlinkBWP” on pages 44-45, where beam failure recovery initiates a random access procedure using contention-free random access preambles on pages 46-47);
wherein the BWPs configured by the base station for non-contention random access include: an uplink BWP configured by the base station and including non-contention random access resource and a downlink BWP configured by the base station (Samsung explicitly teaches to configure UL BWP and DL BWP in section 2.1.1 on page 1, where it would have been obvious that the contention free random access would have used a non-contention random access resource in order to conform to being contention free)  and including a control resource set (CORESET) for monitoring a random access response (Obvious to adopt Samsung’s explicit teaching to monitor for the RAR in the CORESET in section 2.1.2 on pages 1-2 ) .


2.   The random access method according to claim 1, wherein, the current uplink and downlink BWPs include: 
currently activated uplink and downlink BWPs, or changed uplink and downlink BWPs based on BWP change signaling, or changed uplink and downlink BWPs based on expiration of a BWP inactivity timer (TS 38.321 describes the currently activated uplink and downlink BWPs in the second paragraph of page 44); 
the current uplink and downlink BWPs being inconsistent with the uplink and downlink BWPs configured by the base station for non-contention random access, includes: the current uplink BWP is the same as the uplink BWP configured by the base station, the current downlink BWP is different from the downlink BWP configured by the base station (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” on page 44, where the active UL BWP is not changed (i.e. current uplink BWP is the same as the uplink BWP configured by the base station)) ; or
 the current downlink BWP is the same as the downlink BWP configured by the base station, the current uplink BWP is different from the uplink BWP configured by the base station (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” on page 44, where the active DL BWP is not changed (i.e. current downlink BWP is the same as the downlink BWP configured by the base station)) .

3.    The random access method according to claim 1, wherein, the setting, by the terminal, active BWPs to an uplink BWP and a downlink BWP having the same number, and performing contention random access on the active BWPs, comprises: 
receiving a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station; changing the BWPs according to the BWP change command, determining the changed active BWPs (TS 38.321 describes BWP switching based on PDCCH command and RRC signaling in the second paragraph of page 44), and if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45); or 
under the condition that the BWP inactivity timer expires, after the downlink BWP is change to a default downlink BWP or an initial downlink BWP (TS 38.321 describes BWP switching based on bwp-InactivityTimer in the second paragraph of page 44) , if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45) ; or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not a downlink BWP for non-contention random access corresponding to the currently activated uplink BWP (CATT describes CFRA falls back (i.e. currently activated uplink and downlink BWPs do not correspond to the non-contention random access resource configuration) to CBRA in section 2.4 Fallback to contention-based on page 5), if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45) .

4.   The random access method according to claim 1, wherein, the setting, by the terminal, the active BWPs as the uplink BWP and the downlink BWP configured by the base station for non-contention random access, and performing the non-contention random access on the active BWPs, comprises: 
after a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the BWP change command, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes ignoring the PDCCH for BWP switching while a Random Access procedure associated with that Serving Cell is ongoing in the MAC entity in the top half of page 45) ; or 
after the BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the BWPs are changed to the BWPs indicated by the base station, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration, or, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the expiration information of the BWP inactivity timer, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes “if the MAC decides to ignore the PDCCH for BWP switching, the MAC entity shall continue with the ongoing Random Access procedure on the active BWP” at the top half of page 45);  or 
under the condition that the BWP timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the downlink BWP is changed to the default downlink BWP or the initial downlink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not the downlink BWP for non-contention random access corresponding to the currently activated uplink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” at the bottom of page 44) ; or 
when there is a non-contention random access resource configuration on the currently activated downlink BWP, and the currently activated uplink BWP is not the uplink BWP for non-contention random access corresponding to the currently activated downlink BWP, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” at the bottom of page 44).

5. (Original) A terminal  (TS 38.321 UE performing the initiation of the Random Access procedure at bottom of page 44) comprising: a transceiver, a memory, a processor, and programs stored on the memory and executable on the processor, wherein the processor executes the programs to implement the following steps: 
when non-contention random access is initiated (TS 38.321 describes initiating the random access procedure where contention-free Random Access Preamble is used (see section 5.17 Beam Failure Detection and Recovery procedure on page 46))  and current uplink and downlink Band Width Parts (BWPs) are inconsistent with uplink and downlink BWPs configured by a base station for non-contention random access (TS 38.321 describes the conditional statements “if PRACH occasions are not configured for the active UL BWP” and “if the active DL BWP does not have the same bwp-Id as the active UL BWP” in the procedure at the bottom of page 44), 
setting, by the terminal, active BWPs as an uplink BWP and a downlink BWP having the same number, and performing contention random access on the active BWPs (TS 38.321 procedure “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP” and “perform the Random Access procedure on the active DL BWP and UL BWP,” where it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the random access to be contention (i.e. CBRA-contention based random access) since CATT describes the CFRA falls back to CBRA which may occur for CFRA triggered by BFR on page 5); or 
setting, by the terminal, the active BWPs as the uplink BWP and the downlink BWP configured by the base station for non-contention random access, and performing the non-contention random access on the active BWPs (TS 38.321  procedure “switch the active UL BWP to BWP indicated by initialUplinkBWP” and “switch the active DL BWP to BWP indicated by initialDownlinkBWP” on pages 44-45, where beam failure recovery initiates a random access procedure using contention-free random access preambles on pages 46-47);
wherein the BWPs configured by the base station for non-contention random access include: an uplink BWP configured by the base station and including non-contention random access resource and a downlink BWP configured by the base station (Samsung explicitly teaches to configure UL BWP and DL BWP in section 2.1.1 on page 1, where it would have been obvious that the contention free random access would have used a non-contention random access resource in order to conform to being contention free)  and including a control resource set (CORESET) for monitoring a random access response (Obvious to adopt Samsung’s explicit teaching to monitor for the RAR in the CORESET in section 2.1.2 on pages 1-2 ).

6.   The terminal according to claim 5, wherein, 
the current uplink and downlink BWPs include: currently activated uplink and downlink BWPs, or changed uplink and downlink BWPs based on BWP change signaling, or changed uplink and downlink BWPs based on expiration of a BWP inactivity timer (TS 38.321 describes the currently activated uplink and downlink BWPs in the second paragraph of page 44);
 the current uplink and downlink BWPs being inconsistent with the uplink and downlink BWPs configured by the base station for non-contention random access, includes: the current uplink BWP is the same as the uplink BWP configured by the base station, the current downlink BWP is different from the downlink BWP configured by the base station (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” on page 44, where the active UL BWP is not changed (i.e. current uplink BWP is the same as the uplink BWP configured by the base station)); or 
the current downlink BWP is the same as the downlink BWP configured by the base station, the current uplink BWP is different from the uplink BWP configured by the base station (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” on page 44, where the active DL BWP is not changed (i.e. current downlink BWP is the same as the downlink BWP configured by the base station)).

7.   The terminal according to claim 5, wherein, the processor executes the programs to further implement the following steps: 
receiving a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station (TS 38.321 describes BWP switching based on PDCCH command and RRC signaling in the second paragraph of page 44); changing the BWPs according to the BWP change command, determining the changed active BWPs, and if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45); or
 under the condition that the BWP inactivity timer expires (TS 38.321 describes BWP switching based on bwp-InactivityTimer in the second paragraph of page 44), after the downlink BWP is change to a default downlink BWP or an initial downlink BWP, if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not a downlink BWP for non-contention random access corresponding to the currently activated uplink BWP (CATT describes CFRA falls back (i.e. currently activated uplink and downlink BWPs do not correspond to the non-contention random access resource configuration) to CBRA in section 2.4 Fallback to contention-based on page 5), if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45).

8.   The terminal according to claim 5, wherein, the processor executes the programs to further implement the following steps: 
after a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received , if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the BWP change command, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes ignoring the PDCCH for BWP switching while a Random Access procedure associated with that Serving Cell is ongoing in the MAC entity in the top half of page 45); or 
after the BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the BWPs are changed to the BWPs indicated by the base station, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration, or, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the expiration information of the BWP inactivity timer, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes “if the MAC decides to ignore the PDCCH for BWP switching, the MAC entity shall continue with the ongoing Random Access procedure on the active BWP” at the top half of page 45); or 
under the condition that the BWP timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the downlink BWP is changed to the default downlink BWP or the initial downlink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not the downlink BWP for non-contention random access corresponding to the currently activated uplink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” at the bottom of page 44); or 
when there is a non-contention random access resource configuration on the currently activated downlink BWP, and the currently activated uplink BWP is not the uplink BWP for non-contention random access corresponding to the currently activated downlink BWP, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” at the bottom of page 44).

9.    A non-transitory computer readable storage medium storing programs, wherein when the programs are executed by a processor to implement (TS 38.321 describes the MAC architecture in section 4.2 starting on page 9, wherein it would have inherently included a processor in order to perform the functions of the layers):
when non-contention random access is initiated (TS 38.321 describes initiating the random access procedure where contention-free Random Access Preamble is used (see section 5.17 Beam Failure Detection and Recovery procedure on page 46)  and current uplink and downlink Band Width Parts (BWPs) are inconsistent with uplink and downlink BWPs configured by a base station for non-contention random access (TS 38.321 describes the conditional statements “if PRACH occasions are not configured for the active UL BWP” and “if the active DL BWP does not have the same bwp-Id as the active UL BWP” in the procedure at the bottom of page 44), 
 setting, by the terminal, active BWPs as an uplink BWP and a downlink BWP having the same number, and performing contention random access on the active BWPs (TS 38.321 procedure “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP” and “perform the Random Access procedure on the active DL BWP and UL BWP,” where it would have been obvious to one of ordinary skill in the art at the time the invention was filed for the random access to be contention (i.e. CBRA-contention based random access) since CATT describes the CFRA falls back to CBRA which may occur for CFRA triggered by BFR on page 5); or setting, by the terminal, the active BWPs as the uplink BWP and the downlink BWP configured by the base station for non-contention random access, and performing the non-contention random access on the active BWPs (TS 38.321  procedure “switch the active UL BWP to BWP indicated by initialUplinkBWP” and “switch the active DL BWP to BWP indicated by initialDownlinkBWP” on pages 44-45, where beam failure recovery initiates a random access procedure using contention-free random access preambles on pages 46-47);
wherein the BWPs configured by the base station for non-contention random access include: an uplink BWP configured by the base station and including non-contention random access resource and a downlink BWP configured by the base station (Samsung explicitly teaches to configure UL BWP and DL BWP in section 2.1.1 on page 1, where it would have been obvious that the contention free random access would have used a non-contention random access resource in order to conform to being contention free)  and including a control resource set (CORESET) for monitoring a random access response (Obvious to adopt Samsung’s explicit teaching to monitor for the RAR in the CORESET in section 2.1.2 on pages 1-2 ).

14.   The random access method according to claim 2, wherein, the setting, by the terminal, active BWPs to an uplink BWP and a downlink BWP having the same number, and performing contention random access on the active BWPs, comprises: 
receiving a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station (TS 38.321 describes BWP switching based on PDCCH command and RRC signaling in the second paragraph of page 44) ; changing the BWPs according to the BWP change command, determining the changed active BWPs, and if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44) , setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45) ; or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes BWP switching based on bwp-InactivityTimer in the second paragraph of page 44), after the downlink BWP is change to a default downlink BWP or an initial downlink BWP, if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44) , setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not a downlink BWP for non-contention random access corresponding to the currently activated uplink BWP (CATT describes CFRA falls back (i.e. currently activated uplink and downlink BWPs do not correspond to the non-contention random access resource configuration) to CBRA in section 2.4 Fallback to contention-based on page 5), if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45).

15.   The random access method according to claim 2, wherein, the setting, by the terminal, the active BWPs as the uplink BWP and the downlink BWP configured by the base station for non-contention random access, and performing the non-contention random access on the active BWPs, comprises: 
after a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the BWP change command, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes ignoring the PDCCH for BWP switching while a Random Access procedure associated with that Serving Cell is ongoing in the MAC entity in the top half of page 45); or 
after the BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the BWPs are changed to the BWPs indicated by the base station, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration, or, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the expiration information of the BWP inactivity timer, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes “if the MAC decides to ignore the PDCCH for BWP switching, the MAC entity shall continue with the ongoing Random Access procedure on the active BWP” at the top half of page 45); or
 under the condition that the BWP timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44) , if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the downlink BWP is changed to the default downlink BWP or the initial downlink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not the downlink BWP for non-contention random access corresponding to the currently activated uplink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” at the bottom of page 44); or 
when there is a non-contention random access resource configuration on the currently activated downlink BWP, and the currently activated uplink BWP is not the uplink BWP for non-contention random access corresponding to the currently activated downlink BWP, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” at the bottom of page 44).

16.   The terminal according to claim 6, wherein, the processor executes the programs to further implement the following steps: 
receiving a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station (TS 38.321 describes BWP switching based on PDCCH command and RRC signaling in the second paragraph of page 44); changing the BWPs according to the BWP change command, determining the changed active BWPs, and if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes BWP switching based on bwp-InactivityTimer in the second paragraph of page 44), after the downlink BWP is change to a default downlink BWP or an initial downlink BWP, if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not a downlink BWP for non-contention random access corresponding to the currently activated uplink BWP (CATT describes CFRA falls back (i.e. currently activated uplink and downlink BWPs do not correspond to the non-contention random access resource configuration) to CBRA in section 2.4 Fallback to contention-based on page 5), if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45).

17.   The terminal according to claim 6, wherein, the processor executes the programs to further implement the following steps: 
after a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the BWP change command, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes ignoring the PDCCH for BWP switching while a Random Access procedure associated with that Serving Cell is ongoing in the MAC entity in the top half of page 45); or 
after the BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the BWPs are changed to the BWPs indicated by the base station, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration, or, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the expiration information of the BWP inactivity timer, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes “if the MAC decides to ignore the PDCCH for BWP switching, the MAC entity shall continue with the ongoing Random Access procedure on the active BWP” at the top half of page 45); or 
under the condition that the BWP timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the downlink BWP is changed to the default downlink BWP or the initial downlink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not the downlink BWP for non-contention random access corresponding to the currently activated uplink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” at the bottom of page 44); or 
when there is a non-contention random access resource configuration on the currently activated downlink BWP, and the currently activated uplink BWP is not the uplink BWP for non-contention random access corresponding to the currently activated downlink BWP, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” at the bottom of page 44).

20. (New) The non-transitory computer readable storage medium according to claim 9, wherein, the current uplink and downlink BWPs include: 
currently activated uplink and downlink BWPs, or changed uplink and downlink BWPs based on BWP change signaling, or changed uplink and downlink BWPs based on expiration of a BWP inactivity timer (TS 38.321 describes the currently activated uplink and downlink BWPs in the second paragraph of page 44);
 the current uplink and downlink BWPs being inconsistent with the uplink and downlink BWPs configured by the base station for non-contention random access, includes: the current uplink BWP is the same as the uplink BWP configured by the base station, the current downlink BWP is different from the downlink BWP configured by the base station (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” on page 44, where the active UL BWP is not changed (i.e. current uplink BWP is the same as the uplink BWP configured by the base station)); or 
the current downlink BWP is the same as the downlink BWP configured by the base station, the current uplink BWP is different from the uplink BWP configured by the base station (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” on page 44, where the active DL BWP is not changed (i.e. current downlink BWP is the same as the downlink BWP configured by the base station)).

21. (New) The non-transitory computer readable storage medium according to claim 9, wherein, the processor executes the programs to further implement the following steps: 
receiving a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station; changing the BWPs according to the BWP change command, determining the changed active BWPs (TS 38.321 describes BWP switching based on PDCCH command and RRC signaling in the second paragraph of page 44), and if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45); or 
under the condition that the BWP inactivity timer expires, after the downlink BWP is change to a default downlink BWP or an initial downlink BWP (TS 38.321 describes BWP switching based on bwp-InactivityTimer in the second paragraph of page 44), if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not a downlink BWP for non- contention random access corresponding to the currently activated uplink BWP (CATT describes CFRA falls back (i.e. currently activated uplink and downlink BWPs do not correspond to the non-contention random access resource configuration) to CBRA in section 2.4 Fallback to contention-based on page 5), if the numbers of the active uplink and downlink BWPs are different, setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-Id as the active UL BWP at the top of page 45).

22. (New) The non-transitory computer readable storage medium according to claim 9, wherein, the processor executes the programs to further implement the following steps: 
after a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the BWP change command, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes ignoring the PDCCH for BWP switching while a Random Access procedure associated with that Serving Cell is ongoing in the MAC entity in the top half of page 45); or 
after the BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the BWPs are changed to the BWPs indicated by the base station, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration, or, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the expiration information of the BWP inactivity timer, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes “if the MAC decides to ignore the PDCCH for BWP switching, the MAC entity shall continue with the ongoing Random Access procedure on the active BWP” at the top half of page 45); or 
under the condition that the BWP timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the downlink BWP is changed to the default downlink BWP or the initial downlink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not the downlink BWP for non-contention random access corresponding to the currently activated uplink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” at the bottom of page 44); or 
when there is a non-contention random access resource configuration on the currently activated downlink BWP, and the currently activated uplink BWP is not the uplink BWP for non- contention random access corresponding to the currently activated downlink BWP, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” at the bottom of page 44).

23. (New) The non-transitory computer readable storage medium according to claim 20, wherein, the processor executes the programs to further implement the following steps: 
receiving a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station (TS 38.321 describes BWP switching based on PDCCH command and RRC signaling in the second paragraph of page 44); changing the BWPs according to the BWP change command, determining the changed active BWPs, and if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes BWP switching based on bwp-InactivityTimer in the second paragraph of page 44), after the downlink BWP is change to a default downlink BWP or an initial downlink BWP, if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not a downlink BWP for non- contention random access corresponding to the currently activated uplink BWP (CATT describes CFRA falls back (i.e. currently activated uplink and downlink BWPs do not correspond to the non-contention random access resource configuration) to CBRA in section 2.4 Fallback to contention-based on page 5), if the numbers of the active uplink and downlink BWPs are different (TS 38.321 describes “if the active DL BWP does not have the same bwp-ID as the active UL BWP” at the bottom of page 44), setting the active BWPs as the currently activated uplink BWP and a downlink BWP with the same number as the currently activated uplink BWP (TS 38.321 describes “switch the active DL BWP to the DL BWP with the same bwp-ID as the active UL BWP” at the top of page 45).

24. (New) The non-transitory computer readable storage medium according to claim 20, wherein, the processor executes the programs to further implement the following steps: 
after a BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the BWP change command, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes ignoring the PDCCH for BWP switching while a Random Access procedure associated with that Serving Cell is ongoing in the MAC entity in the top half of page 45); or 
after the BWP change command for changing the downlink BWP or changing the uplink BWP sent by the base station is received, if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the BWPs are changed to the BWPs indicated by the base station, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration, or, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
under the condition that the BWP inactivity timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, ignoring the expiration information of the BWP inactivity timer, and reserving the currently activated uplink BWP and the currently activated downlink BWP (TS 38.321 describes “if the MAC decides to ignore the PDCCH for BWP switching, the MAC entity shall continue with the ongoing Random Access procedure on the active BWP” at the top half of page 45); or 
under the condition that the BWP timer expires (TS 38.321 describes that BWP switching is controlled by the bwp-InactivityTimer in the second paragraph of page 44), if the currently activated uplink BWP and the currently activated downlink BWP perform the non-contention random access, after the downlink BWP is changed to the default downlink BWP or the initial downlink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “if the ongoing Random Access procedure associated with this Serving Cell is successfully completed upon reception of this PDCCH addressed to C-RNTI…perform BWP switching to a BWP indicated by the PDCCH at the top half of page 45); or 
when there is a non-contention random access resource configuration on the currently activated uplink BWP, and the currently activated downlink BWP is not the downlink BWP for non-contention random access corresponding to the currently activated uplink BWP, setting the active BWPs as the currently activated uplink BWP and the downlink BWP corresponding to the currently activated uplink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active DL BWP to BWP indicated by initialDownlinkBWP” at the bottom of page 44); or 
when there is a non-contention random access resource configuration on the currently activated downlink BWP, and the currently activated uplink BWP is not the uplink BWP for non- contention random access corresponding to the currently activated downlink BWP, setting the active BWPs as the currently activated downlink BWP and the uplink BWP corresponding to the currently activated downlink BWP in the base station non-contention random access resource configuration (TS 38.321 describes “switch the active UL BWP to BWP indicated by initialUplinkBWP” at the bottom of page 44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN C MARCELO whose telephone number is (571)272-3125. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

MELVIN C. MARCELO
Primary Examiner
Art Unit 2463



/MELVIN C MARCELO/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        January 15, 2022